PER CURIAM.
On October 21, 1924, appellant filed a bill to cancel, on the ground of fraud, his deed to appellee, dated May 13, 1904.
We are of opinion that the asserted cause of action is barred by laches, as it was held to be by the District Judge. Upton v. Tribilcock, 91 U. S. 45, 55, 23 L Ed. 203. It is also barred by statute. Section 2939 (5), Revised. General Statutes of Florida, bars an action for relief on the ground of fraud within three years, and section 2932 provides that no action for the recovery of real property or the possession thereof shall be maintained, unless it appear that the plaintiff or his predecessor in title was seized or possessed of the premises within seven years before the commencement of such action.
The decree is affirmed.